Citation Nr: 0510390	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for herpetic whitlow 
of the wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1975.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

Service connection is also in effect for hemorrhoids, rated 
as noncompensably disabling.

In July 2003, the Board remanded the case for development of 
the case.  That has been completed, the RO continued the 
prior rating, a SSOC was issued and the case has been 
returned for further appellate review.


FINDINGS OF FACT

1.  All available information is now in the file for 
resolution of the current appellate issues; the veteran has 
not been cooperative in the assistance of development of 
pertinent clinical evidence.

2.  The evidence of record shows that the veteran's skin 
disorder, which flares-up several times each year as a result 
of herpetic infection, involves one or both wrists,  with 
minimal involvement including brief pre-flare-up pain, for 
which she takes antiviral medication which may actually stave 
off a recurrence; photos show the lesions may be noticeable 
but there is no significant, if any, disfigurement.  

3.  The evidence of record shows that the veteran's service-
connected disability hinders her in some of the activities 
associated with her job during periods of flare-ups, but does 
not require missing time from work or hospitalization. 



CONCLUSION OF LAW

The criteria for increased rating in excess of 10 percent for 
herpetic whitlow of the wrist, currently evaluated as 10 
percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.301, 3.321, 3.655, 4.118, and Part 4, Codes 
7899-7813, 7806 (2002, 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

A number of revisions have taken place with regard to 
development of the evidence and assistance by VA in such.  
The case has been remanded and the RO has undertaken as much 
development as has been possible.  There is an adequate 
evidentiary base for resolving the issue at this time.  
Should her symptoms change, and if she has additional 
evidence in the future, she is invited to use such evidence 
in an effort to reopen her claim.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran's dermatology disability can be evaluated under 
Diagnostic Code 7813 of VA's Schedule for Rating 
Disabilities, which pertains to diseases of the skin, in the 
veteran's case, specifically pertaining to tinea pedis or 
dermatophytosis.  See 38 C.F.R. § 4.118. 

By regulatory amendment effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disorders, including herpetic whitlow.  Under both the old or 
new rating criteria, a number of skin disorders were rated by 
comparison to, and utilizing the criteria for, eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (2002 and 2004).

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

Factual Background

The veteran filed her claim for increased compensation in 
2000.  

VA outpatient clinical treatment records are in the file for 
comparative purposes.

On VA examination in September 2000, the veteran stated that 
for the past 15 years she had worked in the dental clinic at 
the VA outpatient facility.  She said she had not lost time 
from work but her left wrist had interfered with her work.  
She was normally right handed.  The problem involved the 
volar surface of the left wrist and this represented a 
recurrence of infection previously described as a felon 
(Whitelow) due to her herpes.  She had not had problems in 
any other site.  In the past 28 years, she had not had more 
than 5 flare-ups a year and occasionally would have a year go 
by without a flare-up.  The flare-up usually lasted from 2-4 
weeks.  Some 6 years or so ago, she started getting 
Acyclovir.  Her most recent flare-up had taken place in the 
last 2-3 months and she had been placed on that medication, 
200 mg., 3 times a day.  She had also taken Ibuprofen for 
pain for 2 days.

She clarified that while she had lost no time from work, she 
usually answered the phone with her left hand and when the 
felon was painful, then she had trouble handling the phone.  
She also had to use the computer keyboard on a regular basis 
and that was difficult when the condition was painful.

On examination, she was noted to have a low-grade subacute 
infection in an area that measured 2.5 x 1.5 cm. in an oval 
shape overlying the creases in the volar surface of the 
wrist.  Photographs were taken and are of record.  The 
examiner opined that she had recurrent herpes infection of 
the subcutaneous tissues, volar surface of the wrist 
presenting as herpetic whitlow.  And while it did interfere 
with work, as noted above, she had not lost time from work as 
a result.

The veteran submitted another photo with her Substantive 
Appeal, a VA Form 9, in March 2002.  She said that she 
thought the lesion was disfiguring and that everyone could 
see it.  She confirmed that it was painful during flare-ups 
and she used medications.

Subsequent clinical records, obtained pursuant to the Board's 
remand, indicated that she has been seen on several occasions 
for a right hand lesion.  It was noted that she had been 
prescribed Acyclovir, 5 times a day, at the onset of any new 
lesion.  

On a treatment report dated in March 2004, she said that she 
had noted more acute episodes over the prior year.  In the 
last 6 months, she had identified 4 acute episodes.  She said 
that if she took the medication at that time, she could often 
prevent the lesion.  She would also get a sharp pain one day 
prior to the episodes at which time she would take Motrin.  
She also indicated that when she had an outbreak, it impacted 
on her ability to type which was part of her work. 


Analysis

The objective clinical evidence in the file shows that the 
veteran takes a potent antiviral drug when she senses that a 
flare-up is about to start from her herpetic whitlow.  She 
has indicated that on occasion, after being alerted by pain, 
she can actually stave off an outbreak by using the 
Acyclovir.

She alleges that her recurrences are becoming more frequent 
and this may well be an accurate observation.  She argues 
that when she experiences a flare-up, which she says are 
coming more frequently now, and may apparently involve either 
wrist, she has lesions which are noticeable.  Since 
photographs are in the file, the Board is also able to 
observe that these are indeed viewable, and she may well be 
sensitive to their presence, but nonetheless, they are not 
what might be construed as disfiguring, and involve the volar 
and thus relatively unexposed surfaces of her wrist(s).  In 
no instance have they involved a particularly large area as 
described above for an evaluation in excess of 10 percent 
under old or new regulations.

It is argued that since the rating is by comparison to 
another disorder, greater leeway should be given.  The Board 
would note that this had already been done by granting the 10 
percent rating which is assignable for involvement (under the 
old code) on an exposed or extensive area or where there is 
exfoliation, exudation or itching.  Under the new code 
provisions a very small portion of the body is involved, and 
while she may be required to take Acyclovir several times a 
year, she has not been shown to have done so for the required 
period of extended time as would warrant an evaluation in 
excess of 10 percent at present.  

As in the case of additional involvement or other symptoms, 
if she is required to increase the Acyclovir in the future, 
she is entitled to submit evidence in that regard for the 
reopening of her claim under these revised regulations which 
provide for the use of immunosuppressive drugs.  

In any event, as for her herpetic disorder, regardless of 
what regulations are used, the symptoms do not more nearly 
approximate the criteria for an evaluation in excess of 10 
percent.  A doubt is not raised.  

The Board notes that she alleges that the herpetic infection, 
during an outbreak, involves her wrist(s) which hinders work-
related activities such as typing, using the computer 
keyboard and answering the phone.  This may well be true.  
However, this is well within those activities contemplated 
under the regular schedular criteria.  It should be noted 
that in that regard, all disabilities are rated as they 
impact occupational adaptability, and in this sense, the 
regular (normal) strain placed upon a person at work is that 
which is primarily contemplated within the schedular 
criteria.

In this case, she has not had time away from work as a 
result, nor hospitalizations, and there is not demonstrated 
such extraordinary factors such as loss of work or 
hospitalizations as a result thereof as to warrant 
application of 38 C.F.R. § 3.321.  


ORDER

Entitlement to an increased evaluation for herpetic whitlow 
of the wrist, currently evaluated as 10 percent disabling, is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


